                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 DINA CAPITANI,                                    )
                                                   )
          Plaintiff,                               )
                                                   )
 v.                                                )    NO. 3:19-cv-00120
                                                   )
 WORLD OF MINIATURE BEARS,                         )
 INC., et al.,                                     )
                                                   )
          Defendants.                              )

                           MEMORANDUM OPINION AND ORDER

         Dina Capitani brought this action against World of Miniature Bears, Inc. (“WMB”) and

MiniBears Gems & Gifts, Inc. (“MBG”) (collectively, “Defendants”) under the Copyright Act, 17

U.S.C. §§ 101–1401, alleging that Defendants infringed on her copyright interests in a volume of

illustrations titled “Doggie Doodles by Dina Volume II” (“Doggie Doodles”). Before the Court

are three motions that are ripe for decision: (1) MBG’s Motion for Summary Judgment (Doc. No.

55; see also Doc. Nos. 56, 68, 71); (2) WMB’s Motion for Summary Judgment (Doc. No. 51; see

also Doc. Nos. 52, 64, 70); and (3) Capitani’s Motion for Summary Judgment (Doc. No. 60; see

also Doc. Nos. 61, 66, 72).

         Given that this case is set for a bench trial on September 1, 2020, and the Court is writing

only for the benefit of the parties at this point, it is unnecessary to recite the entire factual

background of this case. Moreover, although the Court has carefully considered the parties’

positions and exhaustive briefing, it need not spill nearly as much ink resolving the pending

motions for summary judgment. This is a result of the governing rule itself: the court shall grant

summary judgment only where (1) “the movant shows that there is no genuine dispute as to any

material fact,” and (2) “the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.




      Case 3:19-cv-00120 Document 91 Filed 08/18/20 Page 1 of 5 PageID #: 1572
56(a). Rule 56(a) requires the Court to “state on the record the reasons for granting or denying the

motion,” but both “the form and detail of the statement of reasons are left to the court’s discretion.”

See 2010 Adv. Comm. Notes. Consequently, district courts are not required “to write elaborate

essays using talismanic phrase,” Jackson v. Fed. Exp., 766 F.3d 189, 197 (2d Cir. 2014),

particularly when they are denying summary judgment. See also United States v. Massachusetts,

781 F. Supp. 2d 1, 19–20 (D. Mass. 2011). What “is required is a record sufficient to allow an

informed appellate review,” id., and in most cases “a district court’s determination that there exists

a triable issue of fact cannot be appealed on an interlocutory basis,” Gregory v. City of Louisville,

444 F.3d 725, 742 (6th Cir. 2006). With these standards in mind, the Court will now explain why

the three pending motions for summary judgment will be denied.

        First, MBG’s motion for summary judgment will be denied because there are several

factual disputes about whether the “first sale doctrine” protects MBG from copyright infringement

liability. This doctrine, which is codified at 17 U.SC. § 109, provides that once a copyright owner

releases a copyrighted item “lawfully made under this title” (by sale, gift, or otherwise), the

copyright owner relinquishes all rights to that particular copy. Quality King Distribs. Inc. v. L’anza

Research Intern., Inc., 523 U.S. 135, 145 (1998); Brilliance Audio, Inc. v. Haights Cross

Commc’ns, Inc., 474 F.3d 365, 373 (6th Cir. 2007). As the parties have recognized, “[t]he Sixth

Circuit has not addressed the issue of which party bears the burden of proof on the first sale

doctrine in a civil case,” but “at least two district courts in the Sixth Circuit and a majority of other

district courts have held the defendant in a civil case bears the burden of proving the product at

issue was lawfully purchased before it may invoke the first sale defense.” RFA Brands, LLC v.

Beauvais, No. 13-14615, 2014 WL 7780975, at *7 (E.D. Mich. Dec. 23, 2014) (citing Perry v.

Herd, No. 1:04-cv-195, 2006 WL 335522, at *13 (E.D. Tenn. Feb. 14, 2006)).



                                                   2

   Case 3:19-cv-00120 Document 91 Filed 08/18/20 Page 2 of 5 PageID #: 1573
       Here, the parties dispute whether the 1,248 wall clocks MBG received from Minhou Bolai

Arts & Crafts Co., LTD in September 2014, or the 2,000 clocks it received from Joaquin Imports

and Exports in January 2019 were “lawfully made” to implicate the first sale doctrine. MBG argues

that these wall clocks were lawfully manufactured pursuant to a licensing agreement between

Capitani and Geoffrey & Cathy Roebuck (Doc. No. 1-8), whereas Capitani argues that the clocks

were not lawfully made because they were impermissibly manufactured after the licensing

agreement expired on August 1, 2014. 1 The parties also dispute whether Mr. Roebuck’s $800

royalty payment to Capitani constituted a sale of the clocks at issue. Accordingly, there is a need

for trial on this potentially dispositive issue because, based on the evidence presented on summary

judgment, whether the first sale doctrine protects MBG from liability may reasonably be resolved

in favor of either party. Anderson, 477 U.S. at 250.

       Second, although WMB’s motion for summary judgment presents a much closer call, it

will also be denied because there is a dispute of material fact regarding whether WMB may have

been doing business as “MiniBearGems” or assisting MBG to sell the allegedly infringing wall

clocks. It is undisputed that WMB and MBG share the same owner and president (Theresa Yang),

manager (Chris Nimeth), and business office and warehouse. (Doc. No. 67 ¶¶ 12–16.) Capitani

has also offered evidence that “MiniBearGems” is listed as the seller of the allegedly infringing

wall clocks on www.amazon.com (“Amazon”), (Doc. No. 64-4 at 35–40), and WMB’s website

refers the public to “MiniBearGems.com” for retail purchases, (see id. at 33, 41–42). These

Amazon listings also include a “Product Description” stating that “World of Miniature was

founded by the talented artist Theresa Yang in 1996,” (see id. at 35–40), and Mr. Nimeth testified



1
 By making this argument on summary judgment, Capitani does not concede that the licensing
agreement naturally expired on August 1, 2014, rather than by termination on May 21, 2014. (See
Doc. No. 68 at 12.)
                                                3

    Case 3:19-cv-00120 Document 91 Filed 08/18/20 Page 3 of 5 PageID #: 1574
that MBG used WMB’s name in marketing “to instill trust in any potential customers,” (id. at 31–

32). See Medallic Art Co., Ltd. v. Novus Marketing, Inc., No. 99 Civ. 502(JSM), 2003 WL

22053139, at *1 (S.D.N.Y. Sept. 2, 2003) (noting that both the manufacturer of infringing products

and the company “involved in advertising the infringing product for sale . . . are both liable to

Plaintiff as contributory infringers”). Although Mr. Nimeth adamantly discredited this evidence at

his deposition by testifying that “[WMB] has no connection to the clocks in question,” (Doc. No.

52-2 at 15–16), the Court must wait until trial to judge his credibility and determine whether WMB

has any causal connection to the alleged infringement. For now, viewing the facts in the light most

favorable to Capitani without weighing the evidence or judging the credibility of witnesses, 2 the

Court finds that she has at least provided enough evidence to survive summary judgment on her

copyright infringement claims against WMB.

       Last, Capitani’s cross motion for summary judgment will be denied for inverse reasons. As

explained above, there is a dispute of fact regarding whether the first sale doctrine applies here,

and if it does, there could be no infringement because Capitani would not have had the exclusive

copyrights over the wall clocks at issue in this case. For this reason alone, Capitani is not entitled

to summary judgment, and it would not be an efficient use of judicial resources at this time to

decide the equally-dispositive-but-potentially-academic question of whether she has shown that




2
  “[W]here, as here, the parties filed cross-motions for summary judgment, ‘the court must evaluate
each party’s motion on its own merits, taking care in each instance to draw all reasonable
inferences against the party whose motion is under consideration.’” McKay v. Federspiel, 823 F.3d
862, 866 (6th Cir. 2016) (quoting Taft Broad. Co. v. United States, 929 F.2d 240, 248 (6th Cir.
1991)).


                                                  4

    Case 3:19-cv-00120 Document 91 Filed 08/18/20 Page 4 of 5 PageID #: 1575
Defendants “cop[ied] . . . constituent elements of [her Doggie Doodles] that are original.” 3 See

Stromback v. New Line Cinema, 384 F.3d 283, 293 (6th Cir. 2004).

        For the foregoing reasons, (1) MBG’s Motion for Summary Judgment (Doc. No. 55) is

DENIED; (2) WMB’s Motion for Summary Judgment (Doc. No. 51) is DENIED; and (3)

Capitani’s Motion for Summary Judgment (Doc. No. 60) is DENIED. As a final note, in preparing

for the bench trial currently set for September 1, 2020, the parties may want to reconsider their

respective positions on settlement because the summary judgment record suggests to the Court

that either party could be successful at trial.

        IT IS SO ORDERED.



                                                      ____________________________________
                                                      WAVERLY D. CRENSHAW, JR.
                                                      CHIEF UNITED STATES DISTRICT JUDGE




3
  On the other hand, the Court would like to address Defendants’ suggestion that Capitani must
prove Defendants were “aware of the copyright prior to this litigation.” (Doc. No. 66 at 8.) The
Court agrees with Capitani that this is an inaccurate statement of law. (Doc. No. 72 at 3.)
“Copyright infringement . . . is at its core a strict liability cause of action, and copyright law
imposes liability even in the absence of an intent to infringe the rights of the copyright holder.”
Jacobs v. Memphis Convention and Visitors Bureau, 710 F. Supp. 2d 663, 677–78 n.21 (W.D.
Tenn. 2010) (collecting cases and noting that this is a “fundamental tenet of the Copyright Act”).
Thus, Defendants would be unwise to make this argument again at trial.
                                                  5

    Case 3:19-cv-00120 Document 91 Filed 08/18/20 Page 5 of 5 PageID #: 1576
